DETAILED ACTION
This action is in response to the RCE filing of 5-13-2022. Claims 1-19 and 21 are pending and have been considered below:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee” 20090327441 A1) in view of Romero (20180032576 A1) and Okumura (20080189367 A1).
Claim 1: Lee discloses a system comprising: a processing device; and a non-transitory computer-readable medium communicatively coupled to the processing device, wherein the processing device is configured to perform operations comprising: providing, via a display device, a messaging interface for enabling a first entity to chat with a second entity (Figure 5 and Paragraph 8);
receiving user input from the first human entity via the messaging interface (Figure 5 and Paragraph 37; message interface); 
and outputting the subset of CRM data via the messaging interface (Paragraphs 25-26; provides output to query in message interface). 
Lee may not explicitly disclose all a first human entity to chat with a second human entity; 
retrieving a subset of customer relationship management ("CRM") data relevant to a customer from a database by searching the database using the query, the customer being different from the first human entity and the second human entity;
Romero is provided because it discloses a CRM system (Paragraphs 22 and 40) which utilizes a chatroom for communication between entities (abstract) and further discloses the chat is between two workers (humans and includes a chatbot) (Paragraphs 95 and 125-127) and provides an ability to query the system about customer information (Figure 3 and Paragraph 48-49). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a known device ready for improvements and provide a chat capability between workers and allow access to customer/secondary information in Lee. One would have been motivated to provide the functionality because it better informs the user of information that may be relevant for conducting business enhancing the user experience. 
Lee may not explicitly disclose the user input including chat message directed to the second human entity; extracting a query parameter from the user input. 
Okumura is provided because it discloses chatbot functionality that captures messages between two users and interjects a response based on a user input during a conversation (Paragraphs 136-139). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a known device ready for improvements and provide a chatbot interjection capability during a user conversation in the modified Lee as taught by Okumura. One would have been motivated to provide the functionality because it better informs the user about information that is relevant to a conversation through an automated process. 
Claim 11: Lee, Romero and Okumura disclose a system of claim 1, wherein the user input comprises a text, a phrase, or a voice input (Lee: Paragraphs 25-26 and 40; IM consist of text; voice also available). 
Claims 12 and 21 are similar in scope to claim 1 and therefore rejected under the same rationale. 

Claims 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee” 20090327441 A1), Romero (20180032576 A1) and Okumura (20080189367 A1) in further view of Shenoy et al. (“Shenoy” 7996255 B1).
Claim 2: Lee, Romero and Okumura disclose a system of claim 1, but may not explicitly disclose wherein the processing device is further configured to: determine whether to output an alarm by comparing a value associated with the subset of CRM data to a predefined threshold; output, via the display device, the alarm in response to determining to output the alarm; receive, via the messaging interface and in response to outputting the alarm, a subsequent user input indicating an update to the CRM data; and store the subsequent user input in the database. 
Shenoy is provided because it utilizes a CRM system (Column 5, Lines 1-37) and further discloses a notification/alarm is presented in a messaging system. The presentation of the notification is determined by a threshold score being reached (Column 8, Lines 13-31); the monitoring tool updates the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a known device ready for improvements and provide notifications for the modified system of Lee. One would have been motivated to provide the functionality because it better informs the user of relevant information regarding customer data through explicit notices for an enhanced user experience. 
Claim 3: Lee, Romero, Okumura and Shenoy disclose a system of claim 2, wherein the processing device is further configured to: output a request for user input indicating the update to the CRM data in response to determining to output the alarm; and receive, via the messaging interface and in response to outputting the request for user input, the subsequent user input indicating the update to the CRM data (Shenoy: Column 8, Lines 13-31).  
Claim 13 is similar in scope to claim 2 and therefore rejected under the same rationale. 

Claims 4-8, 10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee” 20090327441 A1), Romero (20180032576 A1) and Okumura (20080189367 A1) Arroyo et al. (“Arroyo” 20140351347 A1).
Claim 4: Lee, Romero and Okumura disclose a system of claim 1, but may not explicitly disclose system of claim 1, wherein the processing device is further configured to: retrieve a first subset of CRM data from the database in the absence of user input; and output, via the messaging interface, the first subset of CRM data. 
Arroyo is provided because it discloses utilizing a CRM system (Paragraphs 60 and 62) and further discloses an alert that is pushed (without user input) to a user containing CRM data regarding an opportunity (Paragraphs 60 and 62). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a known device ready for improvements and provide pushed data in the system of Lee. One would have been motivated to provide the functionality because it ensures updated data is provided promptly, in order to efficiently utilize, this ensures the best user experience.  
Claim 5: Lee, Romero, Okumura and Arroyo disclose a system of claim 4, wherein the processing device is further configured to retrieve the first subset of CRM data from the database in the absence of user input by: automatically accessing the database at a particular time to obtain the first subset of CRM data from the database, and wherein the processing device is further configured to output the first subset of CRM data via the messaging interface at the particular time (Arroyo: Paragraphs 60 and 62 (pushed data at specified time)). 
Claim 6: Lee, Romero, Okumura and Arroyo disclose a system of claim 4, wherein the first subset of CRM data indicates a date associated with a customer and the processing device is further configured to: compare the date associated with the customer and a current date to determine a number of days between the date associated with the customer and the current date; and output a reminder via the messaging interface in response to determining that the number of days between the date associated with the customer and the current date is below a threshold (Arroyo: Paragraphs 60 and 62; pushed data determined based time indicated intervals). 
Claim 7: Lee, Romero, Okumura and Arroyo disclose a system of claim 4, wherein the first subset of CRM data indicates a date associated with a customer and the processing device is further configured to: compare the date associated with the customer and a date of a correspondence with the customer to determine a number of days between the date associated with the customer and the date of the correspondence with the customer; and output a reminder via the messaging interface in response to determining that the number of days between the date associated with the customer and the date of the correspondence with the customer is above a threshold (Arroyo: Paragraphs 60 and 62; pushed data determined based time indicated intervals). 
Claim 8: Lee, Romero, Okumura and Arroyo disclose a system of claim 4, wherein the processing device is further configured to: retrieve the first subset of CRM data from the database in the absence of user input based on data indicating a user cadence, the user cadence indicating a schedule of a user associated with the system; and output the first subset of CRM data via the messaging interface based on the schedule of the user (Arroyo: Paragraphs 60 and 62; schedule set). 
Claim 10: Lee, Romero, Okumura and Arroyo disclose a system of claim 4, wherein the processing device is further configured to retrieve the first subset of CRM data from the database in the absence of user input by determining whether new CRM data is input into the database and wherein the processing device is further configured to output, in response to determining that new CRM data is input into the database, the first subset of CRM data via the messaging interface, the first subset of CRM data comprising the new CRM data (Arroyo: Paragraphs 60 and 62; new input data determined and pushed out). 
Claim 14 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 10 and therefore rejected under the same rationale. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee” 20090327441 A1), Romero (20180032576 A1), Okumura (20080189367 A1) and Arroyo et al. (“Arroyo” 20140351347 A1) in further view of in view of Lee et al. (“Lee-2” 20130027561 A1). 
Claim 9: Lee, Romero, Okumura and Arroyo disclose a system of claim 8, but may not explicitly disclose wherein the user cadence indicates an approximate time that the user uses the system or a period of time during which the user provides user input to the system. 
Lee-2 is provided because it discloses a CRM system is utilized (Paragraph 141) and further discloses a notification based on user patterns (usage) with the system (Paragraph 140). The analysis of usage patterns could be incorporated with the preferences of pushed/pulled data found in Arroyo. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a known device ready for improvements and provide pattern analysis in Lee. One would have been motivated to provide the functionality because it better informs the user of pertinent data, which can enhance the user experience. 
Response to Arguments
Applicant's arguments have been considered but they are moot in view of the new rejection. Okumura is provided because it discloses chat communications between two human entities and further discloses functionality where a chatbot captures an input and interjects information into the conversation based on user inputs. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Melzer (20170011383 A1) “USING A COMPUTERIZED AGENT EXTERNAL TO AN INSTANT MESSAGING (IM) SERVICE FOR ENHANCING AN IM SESSION MANAGED BY THE IM SERVICE” Figures 4-7

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-28-2022